Citation Nr: 1141715	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-47 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a head injury. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted the Veteran's claim of entitlement to service connection for a head injury and assigned him a noncompensable disability rating, effective November 25, 2008.  The RO denied the Veteran's claim of entitlement to service connection for tinnitus.

In May 2010 and January 2011, the Veteran submitted additional evidence in support of his claim without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, in light of the Board's favorable disposition of his service connection claim, set forth herein, the Veteran is not prejudiced by the Board's review of this evidence with respect to that claim.

The Veteran and his witness, J.C., testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing is of record.

The issue of entitlement to an initial compensable disability rating for a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will contact the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his active service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus as a result of his active service.  He specifically contends that, with military occupational specialties (MOS) as a mechanic and flight engineer, he was exposed to hazardous military noise including excessive aircraft noise.  He additionally contends that his tinnitus is the result of being hit in the head by a 35 pound static line retriever motor that broke off of the flight station bulk head during a training mission.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, in an April 2010 VA audiological evaluation, the Veteran reported having constant bilateral tinnitus since injuring his head during his active service.  He additionally reported having a history of military noise exposure.  He was assessed as having tinnitus.  The Veteran additionally reported to a VA examiner in April 2009 that he had occasional tinnitus two to three times per day, lasting as long as 30 minutes.  Accordingly, the Board finds that the Veteran currently has tinnitus and, therefore, that he has satisfied the first required element to establish service connection.  See Shedden/ Caluza, supra.

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  However, based on the era of the Veteran's service, his MOS as a mechanic and flight engineer, working many hours near hazardous military aircraft noise, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise while in service.  Accordingly, the Board finds that the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus between the Veteran's in-service noise exposure and his current tinnitus, in a January 2011 statement, the Veteran reported that he has had tinnitus since his in-service traumatic noise exposure.  At his January 2011 hearing, he reported that he has had tinnitus every day since his separation from active service.  He explained that he not received treatment for his tinnitus because there was nothing that could be done to treat it.  He additionally testified that he reported having tinnitus during his first visit for VA medical care.



In adjudicating a claim, the Board is charged with analyzing the credibility and probative value of the presented evidence, accounting for the evidence that it finds to be persuasive or unpersuasive, and providing the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza, 7 Vet. App. at 510-511.  Moreover, while the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, the Veteran is competent to indicate whether or not he has tinnitus, as it is a disorder that a layperson can recognize.  See Barr v. Nicholson, 21 Vet .App. 303, 307 (2007) (noting that '[l]ay testimony is competent... to establish the presence of observable symptomatology').  Thus, his statements that he has had tinnitus since his active service are accepted as competent evidence of a continuity of symptomatology of tinnitus.  Where competent testimony is provided, the Board is within its province to weigh the testimony and to make a credibility determination.  In this case, the Board finds that the Veteran's reported history of continued tinnitus since active service is competent and credible.  He has consistently reported having tinnitus since service, and his report that he has not been receiving treatment for his tinnitus because of a lack of available treatment is plausible and credible.  Accordingly, the Board finds that the Veteran's statements and testimony regarding a continuity of symptomatology are credible and probative, and add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

In making this finding, the Board acknowledges the opinion provided by the April 2009 VA examiner that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure.  The examiner based his opinion on a lack of complaints of tinnitus in the Veteran's service treatment records (STRs); in spite of reports from the Veteran that he was exposed to jet aircraft noise during service and that he was not exposed to high levels of post-service occupational or recreational noise.  A lack of evidence in a Veteran's STRs has clearly been held to be an insufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Accordingly, the examiner's opinion is deemed inadequate for rating purposes and the Board affords minimal probative value to that opinion.  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that, in determining the onset and etiology of his tinnitus, the Veteran's competent and credible testimony and statements of a continuity of symptomatology since service are at least as persuasive as the inadequate opinion provided by the VA examiner.  Accordingly, the Board finds that there is an evidentiary showing of a continuity of symptomatology linking the Veteran's in-service hazardous noise exposure to his current tinnitus.  Therefore, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  

As a result of its decision to grant entitlement to service connection for tinnitus, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

The Veteran's remaining claim is that of entitlement to a compensable disability rating for a service-connected head injury.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran was granted service connection for a head injury in an April 2009 rating decision and was assigned a noncompensable disability rating, effective November 25, 2008.  He disagrees with this rating evaluation and contends that a compensable rating is warranted.

The Veteran was last afforded a VA examination with respect to his head injury in April 2009.  After examining the Veteran, the examiner diagnosed the Veteran with mild post concussion, with no significant residual signs or symptoms.  The Veteran disagrees with these findings and contends that he has numerous residual symptoms associated with his head injury, including vertigo, dizziness, change in attitude, headaches, and memory loss.  See November 2009 statement and January 2011 hearing transcript.  He has additionally contended that his symptoms have been increasing in severity.  

The Board observes that more than two years have passed since the Veteran was last examined for his service-connected head injury.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Consequently, the Board believes that a current evaluation of the Veteran's service-connected head injury is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his claim, as it has essentially been contended that his disability is increasing in severity and that the previous examination was inadequate.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, with respect to his increased rating claim, remand for a supplemental statement of the case is required in order to consider additional evidence provided by the Veteran's without a waiver of RO consideration.  See 38 C.F.R § 20.1304 (2011); see also 38 C.F.R § 19.31 (2011).

Finally, the Board observes that the Veteran testified at his January 2011 hearing that he had been receiving VA care for his conditions since approximately 1999.  However, only VA treatment records dated from April to October 2009 have been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand attempts must be made to obtain outstanding VA treatment records pertaining to treatment of the Veteran's head injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected head injury from the VA Healthcare System in Tampa, Florida, dated since 1999.  If records are not available, a negative reply must be provided.

2.  Thereafter, schedule the Veteran for a Traumatic Brain Injury examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all cognitive, emotional/behavioral, and physical dysfunction (if any), associated with the Veteran's head injury.  The examiner should specifically address the Veteran's reported symptoms of vertigo/ dizziness, memory loss, headaches, changed attitude, as well as any evidence of a scar.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


